DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are currently under a Non-Statutory Double Patenting Rejection but would be allowable when the Non-Statutory Double Patenting Rejection is overcome via the filing of a proper Terminal Disclaimer.  

In addition, Claims 20 is also currently under a Non-Statutory Double Patenting Rejection and is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when the Non-Statutory Double Patenting Rejection is overcome via the filing of a proper Terminal Disclaimer.


The indicated claims 1-15 and 20 would be allowable, when the proper terminal disclaimer is filed and when amended to be rewritten in independent form including all of the limitations of the base claim and any intervening claims as indicated above, because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-17 and 19-20 of the instant application 17/382,336 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 & 4-8 of US Patent No. 9,571,149 (i.e. corresponds to application 15/095,711).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a case housing having a back surface, (US Patent claim 1 recites “A device case for a portable electronic device, said device case comprising: a case housing that encloses said portable electronic device; a device stand attached to a back surface of said case housing”).
the back surface having hinge holes and hinge slots; an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent claim 5 recites “wherein said inner stand is connected to said back surface of said device case by hinge protrusions on said inner stand that are inserted into hinge holes in said back surface of said device case such that said inner stand can separate from said device case without breaking”; US Patent claim 6 recites “wherein said outer stand is connected to said back surface of said device case by compressible protrusions that engage hinge slots on the back surface of said device case such that said outer stand can separate from said device case without breaking”).
and a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; wherein at least a portion of the outer stand is flexible, such that applying a threshold pressure to the case causes the flexible portion to flex such that the locking portion releases the inner stand and the outer stand from the open position, (US Patent claim 1 recites “a locking portion on said outer stand that locks said inner stand into an open position with respect to said outer stand; an unlock button formed on the surface of the outer stands; and wherein at least a portion of said outer stand is flexible such that applying a threshold pressure to said unlock button causes said portion of said outer stand to flex downward such that said locking portion releases said inner stand and said outer stand from said open position”).
wherein the first hinged connection comprises hinge protrusions on the inner stand that are inserted into the hinge holes on the back surface of the case housing such that the inner stand can separate from the case without breaking, and wherein the second hinged connection comprises compressible protrusions that engage the hinge slots on the back surface of the case housing such that the outer stand can separate from the case without breaking (US Patent claim 5 recites “wherein said inner stand is connected to said back surface of said device case by hinge protrusions on said inner stand that are inserted into hinge holes in said back surface of said device case such that said inner stand can separate from said device case without breaking”; US Patent claim 6 recites “wherein said outer stand is connected to said back surface of said device case by compressible protrusions that engage hinge slots on the back surface of said device case such that said outer stand can separate from said device case without breaking”).
Regarding claim 16, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a housing having a back surface; (US Patent claim 1 recites “A device case for a portable electronic device, said device case comprising: a case housing that encloses said portable electronic device; a device stand attached to a back surface of said case housing”).
an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent claim 1 recites “an inner stand connected by a hinged connection to said back surface of said case housing; an outer stand connected by a hinged connection to said back surface of said case housing”).
a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; (US Patent claim 1 recites “a locking portion on said outer stand that locks said inner stand into an open position with respect to said outer stand;”).
and an unlock button formed on the surface of the outer stand; wherein at least a portion of the outer stand is sufficiently flexible such that applying a threshold pressure to the unlock button causes the portion of the outer stand to flex downward such that the locking portion releases the inner stand and the outer stand from the open position (US Patent claim 1 recites “an unlock button formed on the surface of the outer stands; wherein at least a portion of said outer stand is flexible such that applying a threshold pressure to said unlock button causes said portion of said outer stand to flex downward such that said locking portion releases said inner stand and said outer stand from said open position”).
Regarding claim 2 and claim 19 of the instant application (see US Patent Claim 4).
	Regarding claim 3 and claim 6 and claim 17 of the instant application (see US Patent Claim 2).
	Regarding claim 4 and claim 7 and claim 9 and claim 13 of the instant application (see US Patent Claim 7).
	Regarding claim 5 and claim 8 and claim 10 and claim 11 and claim 12 and claim 14 and claim 15 of the instant application (see US Patent Claim 8).
Regarding claim 20 of the instant application (see US Patent Claim 5).

POU920150017US3 Page 23 of 26



Claims 1-20 of the instant application 17/382,336 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-7, 15-17 & 19 of US Patent No. 9,838,063 (i.e. corresponds to application 15/392,303).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a case housing having a back surface, (US Patent claim 1 recites “A device case for a portable electronic device, said device case comprising: a case housing that encloses said portable electronic device; a device stand attached to a back surface of said case housing”).
the back surface having hinge holes and hinge slots; an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent claim 1 recites “and wherein said outer stand is connected to said back surface of said device case by compressible protrusions that engage hinge slots on the back surface of said device case such that said outer stand can separate from said device case without breaking”; US Patent claim 5 recites “wherein said inner stand is connected to said back surface of said device case by hinge protrusions on said inner stand that are inserted into hinge holes in said back surface of said device case”).
and a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; wherein at least a portion of the outer stand is flexible, such that applying a threshold pressure to the case causes the flexible portion to flex such that the locking portion releases the inner stand and the outer stand from the open position, (US Patent claim 1 recites “a locking portion on said outer stand that locks said inner stand into an open position with respect to said outer stand; and wherein at least a portion of said outer stand is flexible such that applying a threshold pressure to said device case causes said portion of said outer stand to flex such that said locking portion releases said inner stand and said outer stand from said open position”).
wherein the first hinged connection comprises hinge protrusions on the inner stand that are inserted into the hinge holes on the back surface of the case housing such that the inner stand can separate from the case without breaking, and wherein the second hinged connection comprises compressible protrusions that engage the hinge slots on the back surface of the case housing such that the outer stand can separate from the case without breaking (US Patent claim 1 recites “and wherein said outer stand is connected to said back surface of said device case by compressible protrusions that engage hinge slots on the back surface of said device case such that said outer stand can separate from said device case without breaking”; US Patent claim 5 recites “wherein said inner stand is connected to said back surface of said device case by hinge protrusions on said inner stand that are inserted into hinge holes in said back surface of said device case”).
Regarding claim 16, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a housing having a back surface; (US Patent claim 15 recites “A device case for a portable electronic device, the device case comprising: a housing having a back surface”).
an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent claim 15 recites “an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection;”).
a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; (US Patent claim 15 recites “and a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand”).
and an unlock button formed on the surface of the outer stand; wherein at least a portion of the outer stand is sufficiently flexible such that applying a threshold pressure to the unlock button causes the portion of the outer stand to flex downward such that the locking portion releases the inner stand and the outer stand from the open position (US Patent claim 1 recites “and an unlock button formed on the surface of the outer stand, wherein at least a portion of the outer stand is flexible such that applying a threshold pressure to the unlock button causes the portion of the outer stand to flex downward such that the locking portion releases the inner stand and the outer stand from the open position”).
Regarding claim 2 and claim 19 of the instant application (see US Patent Claim 4).
	Regarding claim 3 and claim 6 of the instant application (see US Patent Claim 2).
	Regarding claim 4 and claim 7 and claim 9 and claim 13 of the instant application (see US Patent Claim 6).
	Regarding claim 5 and claim 8 and claim 10 and claim 11 and claim 12 and claim 14 and claim 15 of the instant application (see US Patent Claim 7).
Regarding claim 17 of the instant application (see US Patent Claim 16).
Regarding claim 18 of the instant application (see US Patent Claim 17).
Regarding claim 20 of the instant application (see US Patent Claim 19).

Claims 1-20 of the instant application 17/382,336 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 11-13 & 15 of US Patent No. 10,128,888 (i.e. corresponds to application 15/809,859).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a case housing having a back surface, the back surface having hinge holes and hinge slots; (US Patent claim 1 recites “A device case for a portable electronic device, the device case comprising: a housing having a back surface, the back surface having hinge holes; … and wherein the outer stand is connected to the back surface of the device case by compressible protrusions that engage hinge slots on the back surface of the device case such that the outer stand can separate from the device case without breaking”).
an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent claim 1 recites “an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection;”).
and a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; wherein at least a portion of the outer stand is flexible, such that applying a threshold pressure to the case causes the flexible portion to flex such that the locking portion releases the inner stand and the outer stand from the open position, (US Patent claim 1 recites “a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand, wherein at least a portion of the outer stand is flexible such that applying a threshold pressure to the device case causes the flexible portion to flex such that the locking portion releases the inner stand and the outer stand from the open position”).
wherein the first hinged connection comprises hinge protrusions on the inner stand that are inserted into the hinge holes on the back surface of the case housing such that the inner stand can separate from the case without breaking, and wherein the second hinged connection comprises compressible protrusions that engage the hinge slots on the back surface of the case housing such that the outer stand can separate from the case without breaking (US Patent claim 1 recites “wherein the inner stand is connected to the back surface of the device case by hinge protrusions on the inner stand that are inserted into the hinge holes such that the inner stand can separate from the device case without breaking, and wherein the outer stand is connected to the back surface of the device case by compressible protrusions that engage hinge slots on the back surface of the device case such that the outer stand can separate from the device case without breaking”).
Regarding claim 16, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a housing having a back surface; (US Patent claim 11 recites “A device case for a portable electronic device, the device case comprising: a housing having a back surface”).
an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent claim 11 recites “an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection;”).
a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; (US Patent claim 11 recites “a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand”).
and an unlock button formed on the surface of the outer stand; wherein at least a portion of the outer stand is sufficiently flexible such that applying a threshold pressure to the unlock button causes the portion of the outer stand to flex downward such that the locking portion releases the inner stand and the outer stand from the open position (US Patent claim 11 recites “an unlock button formed on the surface of the outer stand; and at least one slot positioned in the outer stand allowing a portion of the outer stand to flex downward and release the inner stand and the outer stand from the open position”).
Regarding claim 2 and claim 19 of the instant application (see US Patent Claim 2).
	Regarding claim 3 and claim 6 of the instant application (see US Patent Claim 3).
	Regarding claim 4 and claim 7 and claim 9 and claim 13 of the instant application (see US Patent Claim 4).
	Regarding claim 5 and claim 8 and claim 10 and claim 11 and claim 12 and claim 14 and claim 15 of the instant application (see US Patent Claim 5).
Regarding claim 17 of the instant application (see US Patent Claim 12).
Regarding claim 18 of the instant application (see US Patent Claim 13).
Regarding claim 20 of the instant application (see US Patent Claim 15).


Claims 1-20 of the instant application 17/382,336 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5, 9-12, 15 & 17 of US Patent No. 10,484,034 (i.e. corresponds to application 16/182,940).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a case housing having a back surface, the back surface having hinge holes and hinge slots; (US Patent Claim 1 recites “A device case for a portable electronic device, the device case comprising: a housing having a back surface, the back surface having hinge holes and hinge slots;”).
an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent Claim 1 recites “an inner stand connected to the back surface by hinge protrusions on the inner stand that are inserted into the hinge holes; an outer stand connected to the back surface by compressible protrusions that engage said hinge slots such that the outer stand can separate from the device case without breaking,”).
and a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; wherein at least a portion of the outer stand is flexible, such that applying a threshold pressure to the case causes the flexible portion to flex such that the locking portion releases the inner stand and the outer stand from the open position, (US Patent Claim 1 recites “at least a portion of the outer stand is flexible such that applying a threshold pressure to the device case causes the flexible portion to flex; and a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand, wherein the locking portion releases the inner stand and the outer stand from the open position when the threshold pressure is applied”).
wherein the first hinged connection comprises hinge protrusions on the inner stand that are inserted into the hinge holes on the back surface of the case housing such that the inner stand can separate from the case without breaking, and wherein the second hinged connection comprises compressible protrusions that engage the hinge slots on the back surface of the case housing such that the outer stand can separate from the case without breaking (US Patent Claim 1 recites “an inner stand connected to the back surface by hinge protrusions on the inner stand that are inserted into the hinge holes; an outer stand connected to the back surface by compressible protrusions that engage said hinge slots such that the outer stand can separate from the device case without breaking”).
Regarding claim 16, The instant application claims: 
A protective case configured to reversibly receive a portable electronic device, the case comprising: a housing having a back surface; (US Patent claim 11 recites “A device case for a portable electronic device, the device case comprising: a housing having a back surface”).
an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (US Patent claim 11 recites “an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection”).
a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; (US Patent claim 11 recites “a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand”).
and an unlock button formed on the surface of the outer stand; wherein at least a portion of the outer stand is sufficiently flexible such that applying a threshold pressure to the unlock button causes the portion of the outer stand to flex downward such that the locking portion releases the inner stand and the outer stand from the open position (US Patent claim 11 recites “an unlock button formed on the surface of the outer stand; and a slot positioned in the outer stand allowing a portion of the outer stand to flex downward and release the inner stand and the outer stand from the open position”).
Regarding claim 2 and claim 19 of the instant application (see US Patent Claim 5).
	Regarding claim 3 and claim 6 of the instant application (see US Patent Claim 2).
	Regarding claim 4 and claim 7 and claim 9 and claim 13 of the instant application (see US Patent Claim 9).
	Regarding claim 5 and claim 8 and claim 10 and claim 11 and claim 12 and claim 14 and claim 15 of the instant application (see US Patent Claim 10).
Regarding claim 17 of the instant application (see US Patent Claim 12).
Regarding claim 18 of the instant application (see US Patent Claim 15).
Regarding claim 20 of the instant application (see US Patent Claim 17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo, JR (US Patent Publication 2017/0032772 herein after referenced as Russo) in view of Harrison, JR (US Patent Publication 2003/0196542 herein after referenced as Harrison).

Regarding claim 16, Russo discloses:
A protective case configured to reversibly receive a portable (Russo, Fig. 11 & [0027]-[0028] discloses the present invention may be an instrument case such as a guitar case (i.e. reads on protective case) wherein the enclosure bay 28 is formed onto the back surface and the guitar case may include a felt base with fitted slots and pockets secured within the housing and a guitar (i.e. reads on portable device) may fit within a felt fitted slot and the guitar case may be carried when the stand is in the non-deployed position using a handle secured to the outer surface and discloses the present invention includes a locking mechanism thereby locking the case doors closed; Russo, [0001]-[0002] discloses the present invention relates to an instrument case with a built in stand and discloses musicians of stringed instruments such as guitars are very protective of their instruments and a musician must carry his or her instrument (i.e. reads on portable device).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the guitar case is a protective case protecting the portable guitar device when closed via a locking mechanism).
an inner stand connected to the back surface by a first hinged connection; an outer stand connected to the back surface by a second hinged connection; (Russo, Fig. 8 & [0021]-[0022] the deploy arm 32 (i.e. reads on outer stand) may be pivotally secured within the enclosure bay 28 (i.e. reads on back surface) by a pivot pin that is fixed to the deploy arm 32 and pivotally secured within pivot protrusions (i.e. reads on second hinge connection) fixed within the enclosure bay and discloses the rider arm 52 (i.e. reads on inner stand) may also include a pivot pin that is pivotally secured with pivot protrusions (i.e. reads on first hinge connection) fixed within the enclosure bay).
a locking portion formed on the outer stand that locks the inner stand into an open position with respect to the outer stand; and an unlock button formed on the surface of the outer stand; (Russo, Figs. 7-8 & [0023] discloses the key latch 46 includes a button head portion (i.e. reads on unlock button formed on the surface of the outer stand) and a body portion and is pivotally connected within the deploy arm 32 (i.e. reads on outer stand) by a key latch pivot pin 50 in between the button head and the body portion and a notch 48 (i.e. reads on locking portion) is formed in the body portion of the key latch 46 and is formed to receive the key latch lock pin 56 of the rider arm 52 (i.e. reads on inner stand).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the outer stand deploy arm 32 includes a locking portion notch 48 that locks the inner stand rider arm 52 in an open position from a retracted position by utilizing the notch 48 to receive the key latch lock pin 56 of the inner stand rider arm 52).
wherein at least a portion of the outer stand is sufficiently flexible such that applying a threshold pressure to the unlock button causes the portion of the outer stand to flex downward such that the locking portion releases the inner stand and the outer stand from the open position (Russo, Figs. 7-8 & [0030] discloses to unlock the stand and transition the stand back to the retracted position, the button head of the key latch 46 (i.e. reads on unlock button formed on the surface of the outer stand) may be pushed downward (i.e. reads on at least a portion of the outer stand is sufficiently flexible such that applying a threshold pressure to the unlock button causes the portion of the outer stand to flex downward) and the key latch 46 thereby pivots about the key latch pivot pin 50 such that the body portion of the key latch 46 is pivoted away from the rider arm lock pin 56, disengaging the rider arm lock pin 56 from the key latch notch 48 (i.e. reads on the locking portion releases the inner stand and the outer stand from the open position) to allow the deploy arm 32 and the leg 58, 66 to pivot back towards the enclosure bay 28 and the rider arm lock pin 56 slides along the tapered body of the key latch 46 towards the button head and in the retracted position, the rider arm 52 may pivot into the deploy arm 32 and the deploy arm 32 pivots in between the side bars of the leg 58, 66 and locks the stand in the retracted position).
Russo discloses a guitar case that includes a stand for receiving a musical device such as a guitar but fails to explicitly disclose whether the guitar includes electronic components and is an electronic device and therefore fails to disclose “A protective case configured to reversibly receive a portable electronic device”.
In a related field of endeavor, Harrison discloses:
A protective case configured to reversibly receive a portable electronic device (Harrison, Fig. 40 & [0151] discloses a guitar case (i.e. reads on protective case) equipped with a video display a patch bay, etc. and includes means for recharging the internal components of a guitar discussed in reference to the guitar docking station; Harrison, Fig. 22 & [0059] discloses a guitar player holding a guitar equipped with a tilt sensor (i.e. reads on portable electronic device); Harrison, Fig. 35 & [0147] discloses the back of an acoustic or electric guitar wherein mounted within the guitar are a controller device equipped with a digital compass, a controller device equipped with a tilt sensor and a controller device equipped with a GPS receiver and by mounting multiple controllers in or on a guitar multiple variables can be directly controlled simultaneously.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a guitar case can include either an acoustic guitar or an electric guitar that includes an electronic device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Russo to incorporate the teachings of Harrison for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of utilizing a guitar protective case to receive a portable guitar device as taught by Russo) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing a guitar protective case to receive a portable guitar device, wherein the portable guitar device is a portable electronic device comprising various electronic components as taught by Harrison) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing a guitar protective case to receive a portable guitar device (i.e. as taught by Russo & Harrison) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 17, Russo in view of Harrison discloses:
The protective case of Claim 16, wherein the locking portion further comprises a channel into which a portion of the inner stand rests (Russo, Figs. 7-8 & [0023] discloses the key latch 46 includes a button head portion and a body portion and is pivotally connected within the deploy arm 32 (i.e. reads on outer stand) by a key latch pivot pin 50 in between the button head and the body portion and a notch 48 (i.e. reads on locking portion comprises a channel) is formed in the body portion of the key latch 46 and is formed to receive the key latch lock pin 56 of the rider arm 52 (i.e. reads on inner stand) and Fig. 8 shows notch 48 is comprised of bumps that forms a channel or cavity to receive lockpin 56.  Merriam-Webster’s Dictionary recites “notch” as a V-shaped indentation.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a notch is a channel, cavity or indentation to receive the key latch lock pin).
Regarding claim 18, Russo in view of Harrison discloses:
The protective case of Claim 16, wherein the locking portion further comprises bumps on a surface of the outer stand that form a cavity into which a portion of the inner stand rests (Russo, Figs. 7-8 & [0023] discloses the key latch 46 includes a button head portion and a body portion and is pivotally connected within the deploy arm 32 (i.e. reads on outer stand) by a key latch pivot pin 50 in between the button head and the body portion and a notch 48 (i.e. reads on locking portion comprises a channel) is formed in the body portion of the key latch 46 and is formed to receive the key latch lock pin 56 of the rider arm 52 (i.e. reads on inner stand) and Fig. 8 shows notch 48 is comprised of bumps that forms a channel or cavity to receive lockpin 56 on one of a surface portion of a part of the deploy arm 32.  Merriam-Webster’s Dictionary recites “notch” as a V-shaped indentation.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a notch is a channel, cavity or indentation to receive the key latch lock pin).
Regarding claim 19, Russo in view of Harrison discloses:
The protective case of Claim 16 further comprising slots in the outer stand which allow a portion of the outer stand to flex and release the inner stand and the outer stand from the open position (Russo, Fig. 7-8 & [0030] discloses to unlock the stand and transition the stand back to the retracted position, the button head of the key latch 46 may be pushed downward (i.e. indicates obviousness that a slot for the button to be present in order to be able to push the button downward) and the key latch 46 thereby pivots about the key latch pivot pin 50 such that the body portion of the key latch 46 is pivoted away from the rider arm lock pin 56, disengaging the rider arm lock pin 56 from the key latch notch 48 (i.e. reads on the locking portion releases the inner stand and the outer stand from the open position) to allow the deploy arm 32 and the leg 58, 66 to pivot back towards the enclosure bay 28 and the rider arm lock pin 56 slides along the tapered body of the key latch 46 towards the button head and in the retracted position, the rider arm 52 may pivot into the deploy arm 32 and the deploy arm 32 pivots in between the side bars of the leg 58, 66 and locks the stand in the retracted position).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uto et al. (US Patent Publication 2002/0088918) discloses a system comprising an angle varying apparatus that is attachable and detachable to an electronic equipment such as a telephone wherein the angle varying apparatus comprises an inner stand and an outer stand wherein the outer stand comprises grooves that allows the inner stand to close, open and move and change the angle via the pressing of a button on the outer stand.


Nicolosi (US Patent Publication 2005/0264988) discloses a system comprising a removable case that is adapted to slidably fit over the main housing comprising a stand member that is pivotable coupled to the case which comprises an inner stand and an outer stand.


Chen et al. (US Patent Publication 2014/0262854) discloses a system comprising a mobile device case with a spring loaded stand comprising a protective case that includes a stand portion which slides out to an open position and comprises an inner stand and an outer stand.


Cheung et al. (US Patent Publication 2014/0332418) discloses a system comprising a protective case including a stand portion which slides out to an open position comprising an inner stand and an outer stand.


Parker et al. (US Patent Publication 2012/0125791) discloses a carrying case for a display apparatus which includes a folding stand mechanism comprising an inner stand and an outer stand.


LI (US Patent Publication 2011/0074257) discloses a system comprising a support mechanism for the housing that includes an inner stand and an outer stand that is released via the pressing of a button on the top of the support mechanism.


LAI et al. (US Patent Publication 2015/0349830) discloses a system comprising a sliding stand assembly comprising a back cover and includes an inner stand and an outer stand.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645